Citation Nr: 1819769	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-28 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2015, December 2015, and August 2017 the Board remanded the matter for additional development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's hypertension is not related to service or to in-service herbicide agent exposure, nor is it secondary to his service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for hypertension, including as due to herbicide agent exposure, and/or as related to his service-connected diabetes.  Military records confirm that he served in Vietnam during the Vietnam War.

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as hypertension, if manifested to a compensable degree within one year from the date of separation from service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Facts and Analysis

The Veteran does not allege, and the evidence does not show, that he was diagnosed with or treated for hypertension during service or within one year of his active service.  

As for a post-service diagnosis, medical records dating from 1988 reflect a diagnosis of hypertension.  However, this is some 17 years after the Veteran's 1971 separation from service, and there is insufficient evidence of an earlier diagnosis of hypertension, such as within one year after separation from service.  There is also no lay or medical evidence of a direct link between the Veteran's post service hypertension and his military service.  

As for the Veteran's contention that his hypertension is due to herbicide agent exposure, military records confirm that he served in country Vietnam, so his exposure to herbicide agents such as Agent Orange is presumed.  However, hypertension is not on the list of diseases associated with herbicide exposure, so service connection under the presumptive provisions of 38 C.F.R. § 3.309(e) is not possible.  Even so, the Veteran is not precluded from establishing service connection under 38 C.F.R. § 3.309(e) with sufficient proof of actual direct causation.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (providing, in essence, that ineligibility for service connection on a presumptive basis does not preclude a veteran from establishing service connection with proof of actual direct causation).

In this case there is insufficient evidence of a direct link between the Veteran's hypertension and his exposure to Agent Orange during service.  Indeed, a VA examiner pointed out that although VA had decided to list AL amyloidosis among the presumptive diseases related to Agent Orange exposure as a result of a 2006 National Academy of Sciences/Institute of Medicine (NAS) Update (which indicated that there was "limited or suggestive evidence of an association" between herbicide exposure and AL amyloidosis), the Secretary had purposely decided against including hypertension among these diseases although it, too, was identified by the NAS as having limited or suggestive evidence of an association to herbicide exposure.  See August 2017 VA claims file review opinion.  This does not support the Veteran's contention of a direct link between his hypertension and his Agent Orange exposure; and VA has not changed its position in this matter.  Moreover, the Veteran has not presented any "proof of actual direct causation" between his hypertension and Agent Orange exposure; which was his burden to do since hypertension is not a disease for which service connection secondary to Agent Orange exposure may be presumed.  Combee.  See also 38 C.F.R. §§ 3.307, 3.309(e).  The weight of the evidence is accordingly against the claim of service connection on a direct basis under 38 C.F.R. § 3.303, and under the presumptive provision of 38 C.F.R. §§ 3.309(a) and 3.309(e).  

As for the Veteran's proposition that his hypertension is secondary to his service-connected diabetes mellitus type II disability, there is no medical evidence of record that supports this contention.  On the contrary, multiple VA examiners assert that the Veteran's hypertension is essential (primary) as opposed to secondary (caused by some other disability), and is not aggravated by his diabetes.  See, e.g., September 2015 and February 2016 VA examination reports and opinions.  The 2015 examiner explained that the Veteran's hypertension was not caused by his diabetes because the Veteran was first diagnosed with diabetes, then hypertension.  See September 2015 VA examination report, pp. 1, 3.  She also explained that there is medical treatise evidence that hypertension may aggravate diabetes, but not the reverse.  Id.  This is highly probative evidence against the claim, and there is no medical evidence of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  Although the Veteran says that a causal relationship between his hypertension and diabetes is espoused by Dr. J.W. (see Veteran's July 2011 notice of disagreement), there is no such medical evidence in the claims file.

The Board accordingly finds that the preponderance of the evidence is against the claim under all contended theories.  As such, the benefit-of-the-doubt doctrine does not apply and service connection for hypertension is therefore not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is denied.




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


